 5:19-bk-72555 Doc#: 72 Filed: 02/14/20 Entered: 02/14/20 08:39:41 Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF ARKANSAS
                         FAYETTEVILLE DIVISION

 In Re:

 LaDONNA HUMPHREY                                       Case No. 5:19-bk-72555
 Debtor                                                 Ch. 7

            ORDER GRANTING MOTION FOR APPROVAL OF SALE

       On December 4, 2019, Bianca Rucker, the duly-appointed Trustee for the above-
captions case (Trustee”), by and through her counsel, filed a Motion for approval of Sale
Pursuant to 11 U.S.C. § 363 and Notice of Opportunity to Object and Overbid
(“Motion”)(Dkt. No. 46).

      The Motion sought authority to sell to Absolute Pediatric Services, Inc. d/b/a
Absolute Pediatric Services (“Absolute”) for a lump sum payment of $12,500.00:

   1. Any and all claims including appeals arising out of or related to the state court
      lawsuit, Absolute Pediatric Services, Inc. d/b/a Absolute Pediatric Therapy and
      Anthony Christopher v. LaDonna Humphrey, Individually, pending in the
      Circuit Court of Benton County, Arkansas, Case No: 04CV-18-2961; and
   2. Any and all claims including claims asserted or unasserted for slander, false
      light, and/or related claims against Kenneth Medlin, Anthony Christopher, Joe
      Rocko, Wanda Easch, Felicia Ramos, Linnea Heintz, Heather Johnson, and
      others as the situation evolves,

(“Proposed Offer”). The Proposed Offer does not include the sale of any avoidance,
transfer, or preference actions and such causes of action are not a part of this proposed
sale. The Proposed Offer does not include the alleged malpractice action listed on the
Amended Schedules at Dkt. No. 30, Question No. 34. The Motion stated that $0 in
exemptions had been claimed in the lawsuit and that no exemption would be paid.

       A Response to Motion for Approval of Sale Pursuant to 11 U.S.C. § 363 and
Notice of Opportunity to Object and Overbid was filed by the Debtor on January 25,
2019 (“Response”) and a hearing was held on February 12, 2020.

       At the hearing, Stanley V. Bond, Bond Law Office, appeared for the Debtor;
Bianca Rucker, Rucker Law PLLC, appeared for the Trustee; and Glenn Ritter, Wright,
Lindsey & Jennings, LLP appeared for the proposed buyer, Absolute. The Court
received testimony and other evidence into the record. For the reasons stated at the
conclusion of the February 12 hearing, which findings of facts and conclusions of law are
incorporated herein pursuant to Federal Rule of Bankruptcy Procedure 7052, the Court
granted the Motion.

      Based on a review of the Motion and Notice, the Response and Notice, the
hearing, and the Court’s docket, the Motion is GRANTED in full, the Proposed Sale to
Absolute Pediatric Services for $12,500.00 is APPROVED and payment shall be made
                                            1


             EOD: February 14, 2020
 5:19-bk-72555 Doc#: 72 Filed: 02/14/20 Entered: 02/14/20 08:39:41 Page 2 of 2


with fourteen (14) days of the entry of this Order to the Trustee for the benefit of the
bankruptcy estate and from which no exemptions shall be paid.

       IT IS SO ORDERED.


                                                 HONORABLE BEN T. BARRY
                                                 U.S. BANKRUPTCY JUDGE
                                                     02/14/2020



PROPOSED ORDER PREPARED BY:

/s/ Bianca Rucker__________
Bianca Rucker
Rucker Law PLLC
Counsel for Bianca Rucker, Trustee




                                             2
